Citation Nr: 0829637	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-19 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome with neurologic dysfunction in the right 
wrist.

2.  Entitlement to service connection for a respiratory 
disorder ("lung disability").

3.  Entitlement to service connection for skin disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active military service from May 1960 to 
March 1964 and from May 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Atlanta, Georgia RO currently holds 
jurisdiction over the claims.

Although the veteran testified in October 2005 before a 
Veterans Law Judge (VLJ) who is no longer employed by the 
Board, the veteran indicated in April 2007 that he did not 
want another hearing with a different VLJ.  See 38 U.S.C.A. 
§ 7107(c); 38 C.F.R. § 20.707.  Therefore, the Board will 
proceed to evaluate the appeal.  The Board has reviewed the 
transcript of this hearing.

In June 2006, the Board reopened the bilateral carpal tunnel 
syndrome claim on the basis that new and material evidence 
had been submitted, and remanded this issue for further 
development. 

The Board notes the American Legion, Military Order of the 
Purple Heart, and Georgia Department of Veterans' Services 
all validly withdrew their services as representative of the 
claimant.  See 38 C.F.R. § 20.608.  The veteran has had more 
than adequate time to locate a service representative but he 
has not done so.  The Board finds that no prejudice accrues 
to the veteran in adjudicating the claims at this time. 

In June 2007, the Board remanded the issues listed on the 
title page to the RO, via the Appeals Management Center 
(AMC), in Washington, D.C., for further development.

The Board notes that, in July 2008, the veteran submitted 
additional evidence to the record for consideration of his 
claims, some of which has not been previously considered by 
the RO.  As a result of this decision, the Board grants the 
full benefits sought for the bilateral carpal tunnel syndrome 
claim, and the skin and respiratory disorder issues will not 
be finally decided as the Board is remanding these claims for 
further development.  Thus, the Board finds no prejudice in 
proceeding with a review of the case at this time.  See 
38 C.F.R. § 20.1304(c).

In June 2007, the Board referred to the RO an issue for 
service connection for Type II diabetes mellitus as secondary 
to the veteran's bilateral wrist disorder for appropriate 
action.  To date, no action has been taken on this claim.  In 
statements presented in July 2008, the veteran appears to 
seek a reopening of his previously denied claims of service 
connection for low back disability and headaches.  All of 
these matters are referred to the RO for the appropriate 
action.

The issues of entitlement to service connection for skin and 
respiratory disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the AMC.


FINDING OF FACT

The veteran's extensive use of a pneumatic drill in service 
has contributed to his current disability of bilateral carpal 
tunnel syndrome with neurologic dysfunction in the right 
wrist.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome with neurologic dysfunction 
in the right wrist was incurred during active service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The record establishes that the veteran's occupations have 
included a laborer prior to his first period of active 
service, a hull maintenance technician during his first 
period of active service and a civil engineer draftsman and 
estimator prior to his second period of active service.  His 
duties for his second period of active service are not 
entirely clear.  After his last period of active service, he 
worked as a draftsman, industrial laundry equipment 
repairman, glass installer and cabinet maker.

The veteran's reports that his duties during his first period 
of service involved the use of a chipping hammer on many 
occasions.  He alleges that he began to suffer from recurrent 
bilateral wrist pain, numbness and weakness after using this 
type of equipment.  He has submitted lay statements from a 
family member and a fellow service member recalling that the 
veteran has experienced numbness, shaking, and pain in his 
wrists during and since his military service.  However, the 
claims folder includes some contradictory statements as to 
the onset of his symptoms.  For instance, he has reported 
that his recurrent bilateral wrist symptoms first manifested 
after he started working as a draftsman, which was prior to 
his second period of active service.

The veteran's service medical records (SMRs) are significant 
for a December 1962 clinic visitation for removal of a 
foreign body in the eye, wherein he reported running a 
chipping hammer "all day."  Such a medical report is 
important in that it supports the veteran's contention of the 
continuous use of a device that many, arguably, have caused a 
problem with the veteran's wrist.

In March 1963, he sought treatment for left hand weakness and 
soreness, particularly when attempting to grab an object.  
Otherwise, his SMRs are negative for treatment for, or 
diagnosis of, bilateral carpal tunnel syndrome.

The post-service medical records first reflect a diagnosis of 
probable carpal tunnel syndrome during a July 1989 VA 
neurological examination, which is many years after his 
discharge from his second period of active service.  In 
September 1994, a VA hands consultation resulted in 
impressions of bilateral carpal tunnel syndrome (CTS) and 
ulnar nerve injuries.  An etiological factor for the 
diagnoses was identified as cumulating occupational traumas.  

The veteran underwent surgery for bilateral carpal tunnel 
syndrome in June 1995, and later received treatment for ulnar 
neuropathy.

In June 2007, the Board remanded this issue in order to 
obtain medical opinion as to the probable etiology of the 
veteran's bilateral carpal tunnel syndrome.  The VA examiner 
in April 2008, after review of the claims folder, provided 
the following opinion:

[The veteran] worked extensively with pneumatic 
tools during his years of service, and reports the 
onset of his symptoms since then.  These tools, 
when worked with at the intensity and duration of 
industrial work place exposure, are a common cause 
of such nerve injuries.  It is my opinion 
therefore that his nerves conditions are at least 
as likely as not to be due to this occupational 
exposure during the service time.

The RO has rejected the April 2008 VA examiner's opinion on 
the basis that the opinion was flawed, as the examiner did 
not address his non-service related occupations and appeared 
to base the opinion solely on the veteran's reported history.  
The Board notes that medical opinion based solely on lay 
account of injury and symptoms is competent evidence if the 
reported history is accurate.  Harris v. West, 203 F.3d 1347, 
1350-51 (Fed. Cir. 2000); Coburn v. Nicholson, 19 Vet. App. 
427 (2006).

The record is clear that the veteran did, in fact, work 
extensively with pneumatic tools during his first period of 
service.  On one occasion, he sought treatment for left hand 
soreness and weakness.  Thus, the examiner's opinion is 
partly based on facts documented in the record.  While the 
examiner's opinion may not have fully addressed all 
potentially contributing factors to the veteran's bilateral 
carpal tunnel syndrome, the RO's course of action should have 
been a return of the examination report for clarification 
rather than impermissibly substituting its own 
unsubstantiated medical opinion in this case.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The Board finds, based upon opinions from the September 1994 
VA hands consultant and the April 2008 VA examiner, that the 
veteran's use of pneumatic tools during his first period of 
active service is at least as likely as not a contributing 
factor to his currently manifested bilateral carpal tunnel 
syndrome with neurologic dysfunction in the right wrist.  
Resolving reasonable doubt in favor of the veteran, as 
mandated by 38 U.S.C.A. § 5107(b), the appeal is granted.

In so deciding, the Board takes note that the April 2008 VA 
examiner provided an additional diagnosis of degenerative 
joint disease (DJD) of the right wrist.  This issue is not 
currently on appeal and it not service connected.  If the 
veteran believes this disorder has a causal relationship to 
service or service connected disability, he should raise the 
appropriate claim with the RO for initial adjudication.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

With respect to the bilateral wrist disability claim, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

ORDER

Service connection for bilateral carpal tunnel syndrome with 
neurologic dysfunction in the right wrist is granted.


REMAND

In June 2007, the Board remanded the issue of entitlement to 
service connection for skin disorders for opinion as to 
whether any currently manifested skin disorder is related to 
the veteran's periods of active service.  The April 2008 VA 
examiner offered diagnoses of rosacea and dermatitis, but did 
not offer an opinion as to whether such disorders were 
related to either of the veteran's periods of active service.  
This examination report, therefore, must be returned for 
failing to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998) (a remand directive 
confers on the veteran the right to compliance and imposes a 
concomitant duty on the Secretary for compliance).

With respect to the respiratory disorder claim, the Board 
finds that remand is also necessary to ensure that there is a 
complete record upon which to decide the claim so that the 
veteran is afforded every possible consideration.

At various stages during the course of appeal, the veteran 
has filed different theories as to why service connection 
should be granted for his respiratory disorder, which 
frustrates the ability of the VA to effectively adjudicate 
all of his claims.

As the U.S. Court of Appeals for Veterans Claims (Court) has 
stated:

Advancing different arguments at successive 
stages of the appellate process does not serve 
the interests of the parties or the Court.  Such 
a practice hinders the decision-making process 
and raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 972 
F.2d 331 (Fed. Cir. 1992).

In addition to raising theories involving direct service 
connection, Agent Orange exposure and SHAD participation at 
various stages of the claims process, the veteran filed a 
statement in July 2008 alleging, for the first time, that his 
respiratory disability is due to in-service asbestos 
exposure.  He also alleged smoke inhalation during 
FireFighting school as a potential contributing factor.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze an appellant's claim 
for service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  

As a result of his late filing of a new theory of causation, 
VA has had no opportunity to develop his asbestos claim.  The 
Board has no alternate but to remand this claim to the RO for 
development pursuant to M21-1MR.  See Ashford v. Brown, 10 
Vet. App. 120 (1997) (VA must follow the development 
procedures specifically applicable to asbestos-related 
claims).

Accordingly, the case is REMANDED for the following action:

1.  Develop the veteran's respiratory 
disorder claim pursuant to VA Adjudication 
Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, to the 
degree possible in this case.

2.  Send the claims folder to the April 
2008 VA examiner for an addendum opinion 
addressing the etiology of the veteran's 
currently manifested skin disorders.  If 
this examiner is not available, send the 
claims folder to another appropriately 
qualified VA examiner.

Based on a comprehensive review of the 
claims folder, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or less) that any currently 
diagnosed skin disorder (identified as 
rosacea and dermatitis on the April 2008 
VA examination report) is related to the 
veteran's periods of active military 
service from May 1960 to March 1964 and 
from May 1975 to February 1977. 

The examiner is specifically requested to 
identify from review of the record any 
skin disorders other than rosacea and 
dermatitis that are deemed chronic in 
nature, and provide opinion as to whether 
it is at least as likely as not (a 50 
percent probability or less) that such 
skin disorder(s) is/are related to the 
veteran's periods of active military 
service from May 1960 to March 1964 and 
from May 1975 to February 1977.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

The examiner should include a complete 
explanation with his or her opinion based 
on information obtained from review of the 
record.  

In providing opinion, the examiner should 
discuss the significance of all skin 
symptoms noted in service.  If the 
examiner is unable to provide the 
requested opinion, the report should so 
state.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the claims, considering any 
new evidence secured since the May 2008 
supplemental statement of the case (SSOC).  

In adjudicating the respiratory disorder 
claim, the RO should consider theories 
that such disability results from in-
service asbestos exposure and/or 
firefighting duties.  

If any claim on appeal remains denied, the 
RO should furnish the veteran with another 
SSOC and afford the applicable opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


